Citation Nr: 1315236	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-43 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for residuals, shrapnel fragment wounds, right lower leg, to include the right ankle and foot.

2.  Entitlement to a disability evaluation in excess of 10 percent for residuals, shrapnel fragment wounds, left lower leg, to include the left ankle and foot.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1967 to June 1970, including service in Vietnam.  Among his awards and decorations, the Veteran earned a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2011 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  The Board subsequently remanded the claim for further development in November 2012.  As discussed below, the development requested has been completed, and the claim is appropriate for appellate review.

In March 2011, the Veteran, who is unrepresented, submitted a statement indicating that he was writing to formally "appoint a represent me you (sic) before the board."  No other document was attached to this statement.  The Board was unable to determine the intent of this statement.  In September 2011, the Board advised the Veteran that he was unrepresented, and afforded the Veteran an opportunity to appoint a representative.  The Veteran did not respond to this letter, nor has any correspondence regarding representation been submitted since that time.  Thus, appellate review may proceed. 

At the February 2011 Board hearing, the Veteran testified regarding his belief that shell fragment wounds to the lower extremities affected the right and left knees.  The Board referred this matter to the Agency of Original Jurisdiction (AOJ) in its November 2012 decision.  However, it does not appear that the claim for service connection for disabilities of the knees as secondary to shell fragment wounds to the lower extremities has been adjudicated by the AOJ, and the Board does not have jurisdiction over a claim for service connection for disabilities of the knees.  This issue is referred to the AOJ for appropriate action. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's shrapnel wound injuries to muscle group XI of the right and left legs were productive of complaints of pain and weakness, with retained shrapnel fragments that did not penetrate the joint space, no muscle atrophy, no loss of muscle function, no loss of muscle strength, and was not more than moderate in severity.

2.  Prior to December 10, 2012, the Veteran's right ankle disability was manifested by dorsiflexion to no less than 10 degrees, plantar flexion to no less than 15 degrees, objective evidence of pain on motion, additional limitation of joint function following repetitive use due to pain, and no ankylosis of the ankle or subastragalar or talar joint or malunion of the os calcis or astragalus. 

3.  From December 10, 2012, forward, the Veteran's right ankle disability has been manifested by dorsiflexion to no less than 10 degrees (taking pain into account), plantar flexion to no less than 20 degrees (taking pain into account), objective evidence of pain on motion, additional limitation of joint function following repetitive use due to pain, and no ankylosis of the ankle or subastragalar or talar joint or malunion of the os calcis or astragalus.

4.  Prior to December 10, 2012, the Veteran's scars of the right and left lower extremities did not manifest pain, were not unstable, and did not result in any limitation of motion; the total area of superficial, nonlinear scars was 35 square centimeters on each leg, and the total area of deep, nonlinear scars was 54.25 square centimeters on the right lower extremity and 29 square centimeters on the left lower extremity.  

5.  From December 10, 2012, forward, the Veteran's scars of the right and left lower extremities did not manifest pain, were not unstable, and did not result in any limitation of motion; the total area of superficial, nonlinear scars was 35 square centimeters on each leg, and the total area of deep, nonlinear scars was 54.25 square centimeters on the right lower extremity and 29 square centimeters on the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased schedular evaluation in excess of 10 percent for shrapnel wound residuals manifesting muscle weakness in the right lower leg have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2012).

2.  The criteria for entitlement to an increased schedular evaluation in excess of 10 percent for shrapnel wound residuals manifesting muscle weakness in the left lower leg have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating for degenerative joint disease of the right ankle were met prior to December 10, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 20 percent for degenerative joint disease of the right ankle have been met from December 10, 2012, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate noncompensable disability rating for scars of the right lower extremity were met prior to December 10, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2012).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate noncompensable disability rating for scars of the left lower extremity were met prior to December 10, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2012).

7.  The criteria for entitlement to a compensable evaluation for scars of the right lower extremity have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2012).

8.  The criteria for entitlement to a compensable evaluation for scars of the left lower extremity have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals of 
Shrapnel Wounds to the Right and Left Lower Legs

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected residuals of shrapnel wounds to the bilateral lower legs warrants increased ratings in excess of 10 percent.  Service connection for residuals of shrapnel wounds to the right and left legs was granted in a March 1984 rating decision.  A 10 percent evaluation was assigned for each leg, effective from August 29, 1983.  

The Veteran filed a claim for increased ratings in March 2009, and the claim was denied in the June 2009 rating decision that is the subject of this appeal.  The Veteran filed a notice of disagreement, contending that his shrapnel wound disability warrants a disability rating in excess of 10 percent for each leg.  

During the course of this appeal, in an April 2013 rating decision, the RO granted a separate 10 percent disability rating for degenerative joint disease of the right ankle, a noncompensable disability rating for scars of the right lower extremity, and a noncompensable disability rating for scars of the left lower extremity - all effective from December 10, 2012, as residuals of the shell fragment wounds to the lower extremities.     

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of section 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Subsequent to the June 2009 rating decision, as outlined above, the Veteran was awarded three additional separate evaluations pertaining to the residuals of his shrapnel wounds, which encompass the arthritic and skin components of his shrapnel wounds, in addition to the original rating which addresses his muscle injuries.  Thus, the Board will consider whether higher ratings are warranted for each of these separate components, beginning with the rating for the muscle injury under Diagnostic Code 5311.       

Muscle Disability Rating Analysis

As noted above, in a March 1984 rating decision, the Veteran was awarded a 10 percent disability rating for each leg for the muscle damage caused by the shrapnel wound to the neck.  Specifically, the 10 percent ratings were assigned under the provisions of 38 C.F.R. § 4.73, DC 5311.  The Veteran contends that he is entitled to higher disability ratings in excess of 10 percent for each leg.  

Diagnostic Code 5311, found in the Schedule of Ratings for Muscle Injuries at  38 C.F.R. § 4.73, addresses injuries to muscle group XI, which consists of the posterior and lateral crural muscles and muscles of the calf (triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris), which affect propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Under Diagnostic Code 5311, a non-compensable evaluation is assigned when the injury to these muscles is slight, a 10 percent evaluation is assigned when the injury is moderate, a 20 percent evaluation is assigned when the injury is moderately severe, and a 30 percent evaluation is assigned when the injury is severe.  Id.   

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id.

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

Further, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluations for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The Veteran contends he is entitled to a higher disability rating for the residuals of the shrapnel wounds to his legs, which includes the damage to his muscle.  The Board will first examine the evidence pertaining to the period on appeal to determine whether disability ratings in excess of 10 percent are warranted for the Veteran's muscle injury.  

The Veteran's service treatment records show that he sustained open, penetrating wounds with multiple fragments to the lower legs, right foot, and left pretibial region with no nerve or artery involvement in August 1968.  He was hit my hostile rocket fragments in Vietnam.  The wounds to the lower extremities were described as superficial.  He underwent debridement of the wounds under a general anesthetic, during which it was noted that the left pretibial wound (four and three centimeters in diameter) would require skin grafts at a later date, and the remainder of the wounds were closed with sutures.  X-ray studies showed multiple metallic fragments retained in the lower extremity wound areas, some of which may be imbedded in bone, although most appears to be within the soft tissues.   

The skin graft for the left pretibial region was performed later in August 1968; the graft donor site was on the right thigh.  A September 1968 treatment note indicates the skin grafts were well-healed and were "100% takes."    

A March 2009 VA treatment note indicates the Veteran sought treatment for bilateral ankle and hindfoot pain.  it was noted that he had a history of longstanding right ankle pain following a shrapnel injury during active service, and that the pain was located posterior to and around the tip of the fibula.  He had also had left ankle pain for a number of years following multiple post-service sprains.  On physical examination, there was no obvious swelling of the right leg.  There was tenderness to palpation of the right peroneal tendons, tip of fibula, and sinus tarsi.  There was no instability.  Although degenerative changes were noted about the right ankle, no muscle injuries or residual damage was noted, although the VA clinician suspected possible peroneal tendonitis.  

The Veteran was afforded a VA examination in April 2009.  The VA examiner noted that the Veteran had sustained deep penetrating wounds to the right and left lower legs during active service, and that the injury did not involve underlying structures such as blood vessels, bones, fascia, or nerve.  The Veteran reported constant pain in both lower legs that was at a level of nine out of ten in severity.  The pain was elicited by physical activity, and relieved by Piroxicam.  At the time of pain, the Veteran stated he could function with medication.  He reported loss of strength of his muscles, but denied weakness, easy fatigability, pain, impairment of coordination, and inability to control movement.  He denied any complications from the muscle injuries, and stated he was not receiving any treatment for his condition.  He further stated that his lower leg pain prevented him from keeping up with his normal work requirements, and that he had difficulty walking and standing for prolonged periods.  

On physical examination of the musculoskeletal system in April 2009, the VA examiner noted that the Veteran walked with an antalgic gait and had an antalgic left knee, but that these findings were incidental and not related to his claims.  For ambulation, the Veteran required crutches due to left knee pain; again, the VA examiner noted this finding was incidental and not related to his claims.  The Veteran did not require a brace, cane, corrective shoes, or a walker.  The VA examiner further noted that no muscle groups were involved.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  No muscle wounds were present.  There were no signs of lowered endurance or impaired coordination.  Since no muscle groups were involved, muscle strength was not graded.  There were no effects on the function of the body due to muscle injury and no muscle herniation.  Joint function on the right was no additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Although joint function was additionally limited by pain, this finding was incidental and not related to the Veteran's claims.  There was no peripheral nerve involvement.  A bilateral tibial/fibular X-ray showed multiple pieces of shrapnel in the soft tissues of the right lower leg, and numerous pieces of shrapnel in the soft tissues of the distal left lower leg.  

The April 2009 VA examiner concluded that the Veteran's condition was currently asymptomatic, with subjective factors including history of shrapnel wounds to the right and left leg with residual scars, pain, and loss of strength in the lower legs.  Objective factors included retained shell fragments and scars to the lower legs.  Further, the VA examiner stated that the effect of the condition on the Veteran's usual occupation and daily activity was non-limiting.       

The Veteran was afforded another VA examination in December 2012.  He denied muscle weakness in his legs and right foot.  He also denied any numbness.  The VA examiner noted that none of the wounds to the lower extremities was a through-and-through penetrating wound, as there were no scars in the posterior aspect of the lower extremities.  The VA examiner further noted that there were no palpable metallic fragments underneath any of the scars in the lower extremities or right foot, nor was there any muscular atrophy in the lower extremities or right foot.  Strength of muscle groups in the lower extremities was normal, sensory testing to light touch and vibration in the lower extremities was normal, and reflexes in the lower extremities were normal.  Thus, no residual muscle injuries or symptoms were noted by the December 2012 VA examiner.  

Applying the criteria for evaluating muscle injuries found in 38 C.F.R. § 4.56(d), the Board finds that the weight of the evidence is against a finding that the Veteran's muscle disability is more than moderate in nature such that disability ratings in excess of 10 percent for the lower legs are warranted for any part of the rating period on appeal.  As mentioned above, his muscle disabilities were rated at 10 percent for each leg, reflecting a slight injury, under Diagnostic Code 5311, which contemplates injuries to Muscle Group XI.  The next higher, 20 percent, evaluation is assigned when the disability is moderately severe.  
 
Although the April 2009 VA examiner noted that the Veteran's in-service shrapnel injury resulted in a deep penetrating wound, the service treatment records do not show a through-and-through injury.  In addition, although the wounds were debrided, there was no prolonged infection or evidence of prolonged hospitalization.  Moreover, there was no sloughing of soft parts or intermuscular scarring.  Indeed, the service treatment records suggest that the wounds to the lower extremities were superficial in nature and did not involve any underlying structures.  

There is no indication that the Veteran is unemployable as a result of his lower leg muscle disabilities.  The scars observed on the lower extremities have not resulted in any residual disability of the muscles.  Although x-ray studies have shown multiple residual shrapnel fragments in soft tissue of the lower extremities, there is no evidence indicating intermuscular trauma.  Moreover, there is no muscle atrophy or adhesion of the leg scars.  At the 2009 VA examination, the Veteran only reported one of the cardinal signs and symptoms of muscle disability - weakness - and denied any muscle symptoms at the 2012 VA examination.  The April 2009 VA examiner concluded that the residuals of the shrapnel wounds to the lower extremities would not affect the Veteran's usual occupation.  Further, both examiners found no evidence of loss of muscle, and muscle strength was noted to be normal at the 2012 VA examination.  The Board finds that the criteria for characterization of the muscle Group XI disabilities as moderately severe muscle injuries have not been demonstrated by the evidence, and disability ratings in excess of 10 percent are not warranted for the lower legs for any part of the rating period on appeal.      

The Board must also consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a disability rating even higher than 10 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  In this regard, the Veteran reported constant lower leg pain at a level of nine out of ten.  However, as discussed above, the VA examiners found no muscular atrophy, and the 2009 VA examiner concluded that the lower leg conditions would not have any effect on the Veteran's daily activities or occupation.  Therefore, the Board finds that evaluations in excess of 10 percent for pain and limitation of function under these provisions are not appropriate in this instance.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca, 8 Vet. App. 202.

For these reasons, the Board finds that the weight of the evidence is against a finding of evaluations in excess of 10 percent for shrapnel wound residuals to the lower legs manifesting in muscle weakness for the any part of the rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Right Ankle Arthritis Disability Rating Analysis

As noted above, during the course of this appeal, in an April 2013 rating decision, the Veteran was awarded service connection for the arthritic change of the right ankle caused by the in-service shrapnel wounds to the lower extremities.  Specifically, the RO granted service connection for degenerative joint disease of the right ankle associated with residuals of shell fragment wounds to the right lower leg, and assigned a 10 percent disability rating, effective from December 10, 2012, the date of the VA examination that determined that the right ankle arthritis was related to the shell fragment wounds.  

As discussed above, the Veteran contends he is entitled to a higher disability rating for the residuals of the shrapnel wounds to the lower legs, which includes the degenerative changes of the right ankle.  Hence, even though service connection was granted for the right ankle arthritis at a later date, the Board will consider whether a higher disability rating was warranted for the arthritic component of the shrapnel wound at an earlier date.  Since the Veteran's claim for an increased rating in 2009 arguably encompassed all ratings potentially applicable, the Board will examine the evidence dated prior to December 10, 2012, which is when the RO granted service connection for degenerative joint disease of the right ankle, in addition to the evidence relevant to the period from December 10, 2012, forward.  The Board is not bound by the effective date chosen by the RO.

The Veteran's ankle disability has been evaluated under Diagnostic Code 5271, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5271 contemplates disability of the ankle manifested by limitation of motion.  Under this code, a 10 percent evaluation is assigned when limitation of motion is moderate, and a 20 percent evaluation is assigned when limitation of motion is marked.  Id.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

After reviewing all the lay and medical evidence of record, the Board finds that the Veteran should have been awarded a separate evaluation of 20 percent for his right ankle arthritis prior to December 10, 2012.  Although no specific nexus opinion linking the right ankle arthritis to the shrapnel wound was provided prior to 2012, the Veteran's arthritic complaints were consistently voiced in the context of the shrapnel wound.  Moreover, as discussed below, the evidence shows that the Veteran's right ankle motion was markedly limited, which more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5271, throughout the rating period on appeal, including the period prior to December 10, 2012.  38 C.F.R. § 4.71a.  

In October 2007, prior to the rating period on appeal, a VA treatment note indicates the Veteran reported pain in the right ankle secondary to weight bearing.  On physical examination, there was pain over the malleolus, but no point tenderness.  There was mild pain on palpation and limited range of motion of the ankle, although the VA clinician did not specify the degree of limitation.  The clinician did not render a diagnosis as to the right ankle since the primary concern for treatment at the time was the left ankle following a post-service injury.  

A January 2009 private treatment note indicates the Veteran reported pain in his right ankle that had worsened over the last year.  He described the pain as being constant most of the day and had increased pain with activity often daily.  He rated the pain at a level of 9 out of 10 in severity.  He stated he was using crutches secondary to ankle swelling and pain.  On physical examination, there was swelling of the ankle and decreased range of motion, with dorsiflexion to 10 degrees out of 20, plantar flexion to 20 degrees out of 40, inversion to 15 degrees out of 30, and eversion to 10 degrees out of 20.  He was not able to walk without crutches due to severe pain.  The physician recommended x-rays of the ankle, stating that it was likely the Veteran had major arthritis.  

In February 2009, the Veteran reported increasing pain and swelling in both ankles over the years, giving the history of his in-service shrapnel injury.  On physical examination, there was tenderness to the sinus tarsi and pain with range of motion testing.  X-rays showed extensive degenerative changes about the right foot in the subtalar articulations, without evidence of erosive arthropathy or acute abnormality.  There were also multiple shrapnel fragments projected over the medial, anterior, and posterior portions of the ankle with some degenerative changes.  The VA clinician assessed ankle osteoarthritis.

In March 2009, the Veteran reported longstanding right ankle pain following the shrapnel injury in service.  The pain was located posterior to and around the tip of the fibula.  The VA clinician noted that physical examination was suboptimal secondary to the Veteran's pain and withdrawal of the limb with nearly every maneuver.  There was no obvious swelling of the right leg.  There was tenderness to palpation of the right peroneal tendons, tip of fibula, and sinus tarsi.  Range of motion testing of the right ankle revealed 15 out of 40 degrees of plantar flexion, and testing of the subtalar joint was 10 out of 10, with no crepitus.  The VA clinician assessed right suspected subtalar joint osteoarthritis and possible peroneal tendonitis, and administered a corticosteroid injection into the ankle.

The Veteran was afforded a VA examination in April 2009.  He reported constant pain in both lower legs at a level of nine out of ten in severity.  He stated he was unable to keep up with his normal work requirements because of the pain in his lower legs, and reported difficulty walking and standing for prolonged periods due to pain.  On physical examination, as noted above, the VA examiner observed an antalgic gait secondary to left knee pain that was incidental and not related to the Veteran's shrapnel wounds.  It was also noted that he used crutches for the left knee problem, and did not require a brace, can, corrective shoes, or walker.  On range of motion testing of the right ankle, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The 2009 VA examiner did not render a diagnosis as to the right ankle, nor did he make any physical findings with regard to the ankle.  

An October 2009 VA treatment note indicates the Veteran was fitted with a right ankle brace in September of that year to address his right foot midfoot, subtalar, and ankle arthritis and mild cavovarus foot deformity as well as soft tissue injury from the in-service shrapnel injury.  The Veteran reported that the brace significant decreased his ankle pain and made him feel more stable when walking.  Physical examination revealed decreased range of motion throughout the midfoot.  New x-ray films showed right ankle, subtalar, and midfoot arthritis, although the subtalar joint appeared to be relatively spared.  

The Veteran was afforded another VA examination in December 2012.  The VA examiner assessed degenerative arthritis of the right ankle, noting that service treatment records included a September 1968 x-ray report showing a very small incomplete fracture involving a portion of the superior surface of the talus distal to the joint space.  Moreover, a December 1969 x-ray revealed possible early degenerative changes of the tibio-tarsal joint.  Current range of motion testing revealed plantar flexion to 30 degrees (out of 45) with objective evidence of pain at 20 degrees, and dorsiflexion to 15 degrees (out of 20) with pain at 10 degrees.  After three repetitions, plantar flexion remained at 30 degrees and dorsiflexion remained at 15 degrees.  Thus, the VA examiner concluded there was no additional limitation of range of motion of the ankle following repetitive-use testing.  In terms of functional loss of the ankle following repetitive use, there was less movement than normal, pain on movement, disturbance of locomotion, and swelling.  

On continued physical examination in December 2012, there was no pain on palpation of the ankle, and muscle strength was 5 out of 5 on both plantar flexion and dorsiflexion.  There was no ligament laxity or ankylosis.  The VA examiner noted that the Veteran used an ankle brace constantly.  The VA examiner stated that the right ankle condition would affect the Veteran's ability to work in that he wore an ankle brace for support, he could only walk 50 yards before stopping, and had difficulty going up or down steps or climbing a ladder.  The VA examiner opined that the Veteran's right ankle arthritis was related to the right ankle condition for which he was treated during active service.  Notably, the VA examiner opined that the left ankle condition, diagnosed as an old ununited fracture of the medial malleolar region, was less likely than not related to active service, as service treatment records showed treatment for a possible sprained left ankle that had much improvement and after which he was returned to full duty.     

On the question of whether the Veteran is entitled to an evaluation in excess of 10 percent for his right ankle disability based on the evidence of record relevant to the rating period on appeal, outlined above, the ankle disability is rated at 10 percent under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle.  A 20 percent (maximum) rating is assigned for marked limitation of the ankle.  38 C.F.R. § 4.71a.  

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the evidence is at least in equipoise as to whether a disability rating of 20 percent for degenerative joint disease of the right ankle is warranted for entire rating period on appeal, including the period prior to the currently assigned effective date of December 10, 2012.  First, the Board notes that although the RO granted service connection for right ankle arthritis effective from December 10, 2012, the date that the VA examiner related the right ankle condition to service, VA treatment records showed a diagnosis of arthritis as early as February 2009 and that the Veteran consistently presented his right ankle complaints in the context of the in-service shrapnel wound.  Further, the 2012 VA examiner noted that arthritis was diagnosed during active service and opined that the currently diagnosed arthritis was the same arthritis detected during active service.  Thus, the Board finds that the effective date of the grant of a separate rating for degenerative joint disease of the right ankle should go back to the date the Veteran filed his claim for an increased rating, as entitlement to a separate rating arose prior to the 2009 date of claim.  See 38 C.F.R. § 3.400 (2012).

Next, as to the question of the appropriate disability rating for the Veteran's right ankle arthritis, both plantar flexion and dorsiflexion have been consistently limited throughout the rating period on appeal.  Specifically, plantar flexion has been measured at 15, 20, 30 (with pain at 20), and 45 degrees, while dorsiflexion has been measured at 10, 15 (with pain at 10) and 20 degrees.  The only instance where range of motion was not noted to be limited was at the April 2009 VA examination; this appears to be an anomaly and is not consistent with the measurements taken in the several months prior to the VA examination.  Thus, the evidence demonstrates consistently limited range of motion during the rating period on appeal; indeed, plantar flexion and dorsiflexion have been limited by more than fifty percent at times.  Moreover, VA treatment notes indicate that the Veteran's right ankle has required a brace since 2009.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the marked limitation of motion of the ankle has been demonstrated, and finds that a higher 20 percent disability rating is warranted under Diagnostic Code 5271 for the entire rating period on appeal.  38 C.F.R. § 4.71a.   

The Board has also considered whether any other diagnostic code would allow for an even higher increased rating for the Veteran's right ankle disability.  There is no ankylosis of the ankle, so Diagnostic Code 5270 does not apply.  Moreover, there is no evidence of ankylosis of the subastragalar or tarsal joint, so Diagnostic Code 5272 does not apply.  There is no malunion of the os calcis or astragalus, so Diagnostic Code 5273 does not apply.  The Veteran has not undergone an astragalectomy, so Diagnostic Code 5274 does not apply.  38 C.F.R. § 4.71a. 

Finally, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5271), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the right ankle disability is already rated 20 percent disabling based on compensable limitation of motion, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 20 percent is not possible under Diagnostic Code 5003.  

In sum, the evidence is at least in equipoise as to whether the degree of impairment of the right ankle disability demonstrated by the evidence is more nearly approximated by a 20 percent rating, both prior to and from December 10, 2012.

Skin Disability Rating Analysis

As noted above, during the course of this appeal, in an April 2013 rating decision, the Veteran was awarded service connection for scars of the right and left lower extremities caused by the in-service shrapnel wounds to the lower extremities.  Specifically, the RO granted service connection for the scars as residuals of shell fragment wounds to the right and left lower extremities, and assigned noncompensable disability ratings for each leg, effective from December 10, 2012, the date of the most recent VA examination.  

The Veteran contends he is entitled to a higher disability rating for the residuals of the shrapnel wound to the lower extremities, which includes the damage to his skin.  Hence, even though service connection was granted for the scars at a later date, the Board will consider whether a higher disability rating is warranted for the skin component of the shrapnel wounds for the entire period on appeal, including prior to December 10, 2012.  The Board is not bound by the effective date chosen by the RO.

Diagnostic Code 7804 addresses unstable or painful scars.  Under this Diagnostic Code, a 10 percent evaluation is assigned when there are one or two such scars, a 20 percent evaluation is assigned when there are three or four such scars, and the highest 30 percent evaluation is assigned when there are five or more such scars.  38 C.F.R. § 4.118.  

Note (1) to Diagnostic Code 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Finally, Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  Id.  

The Board notes that, prior to the initiation of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805).  The amended skin regulations effective October 2008 are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  The Veteran filed his claim for an increased rating for residuals of his shrapnel wounds in March 2009; therefore, the amended skin regulations effective October 2008, as outlined above, will be used in the present decision.

After reviewing all the lay and medical evidence of record, the Board finds that the Veteran should have been awarded separate noncompensable evaluations for the scars on his right and left lower extremities prior to December 10, 2012.  The Veteran's scars were clearly present at the 2009 VA examination.  However, the weight of the evidence is against the grant of a compensable rating for scars of the right and left lower extremities for any part of the rating period on appeal, as discussed below.  38 C.F.R. § 4.118.  

The Veteran was afforded a VA examination in April 2009.  On physical examination, the VA examiner observed scars on the lower extremities as follows:

(1) a level scar present at the right anterior lower leg measuring 4.0 centimeters (cm) by 0.5 cm.
(2) a level scar located on right anterior lower leg measuring 4.0 cm by 0.7 cm.
(3) a level scar located on right anterior lower leg measuring 5.0 cm by 0.3 cm. 
(4) a level scar located on right anterior lower leg measuring 3.0 cm by 0.3 cm. 
(5) a level scar located on right anterior lower leg measuring 3.0 cm by 4.0 cm. 
(6) a level scar located on right anterior lower leg measuring 3.0 cm by 2.0 cm. 
(7) a level scar located on left anterior lower leg measuring 1.0 cm by 1.0 cm. 
(8) a level scar located on left anterior lower leg measuring 4.0 cm by 4.0 cm. 
(9) a level scar located on left anterior lower leg measuring 7.0 cm by 0.4 cm. 
(10) a level scar located on left anterior lower leg measuring 2.0 cm by 2.0 cm. 

The 2009 VA examiner noted that all of the scars had hyperpigmentation of less than six square inches, and there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, edema, or limitation of motion caused by the scars. 

The Veteran was afforded another VA examination in December 2012.  He denied pain in any of his scars.  The VA examiner further noted there were no unstable scars with frequent loss of covering of skin over the scar.  None of the scars were both painful and unstable.  The scars of the right lower extremity were as follows:

(1) superficial, non-linear scar of the right thigh, lateral aspect (where skin graft was taken from), measuring 7 by 5 cm.
(2) deep, non-linear scar of the right thigh, medial aspect, measuring 5 by 1.5 cm.
(3) deep, non-linear scar of the right knee, medial aspect, measuring 4 by 1 cm.
(4) deep, non-linear scar of the right anterior leg, below the knee, measuring 1.5 by 4 cm.
(5) deep, non-linear scar of the right anterior leg, below scar #4, measuring 1 by 5 cm.
(6) deep, non-linear scar of the right anterior leg, below scar #5, measuring 2 by 3.5 cm.
(7) deep, non-linear scar of the right anterior leg, below scar #6, measuring 4.5 by 1.5 cm.
(8) deep, non-linear scar of the right anterior leg, below scar #7, measuring 1.5 by 1.5 cm.
(9) deep, non-linear scar of the right anterior leg, below scar #8, measuring 3 by 1.5 cm.
(10) deep, non-linear scar of the right anterior leg, below scar #9, measuring 5 by 0.2 cm.
(11) deep, non-linear scar of the right foot, bottom, measuring 6 by 1 cm.
(12) deep, non-linear scar of the right foot, dorsal aspect, measuring 1 by 1 cm.
(13) deep, non-linear scar of the right foot, dorsal aspect, measuring 1 by 2.5 cm.
(14) deep, non-linear scar of the right foot, dorsal aspect, measuring 0.5 by 0.5 cm.
(15) deep, non-linear scar of the right foot, dorsal aspect, measuring 0.5 by 0.5 cm.
(16) deep, non-linear scar of the right foot, dorsal aspect, measuring 0.5 by 0.5 cm.

At the 2012 VA examination, the scars on the left lower extremity were recorded as follows:

(1) deep, non-linear scar below the left knee, measuring 6 by 2 cm.
(2) deep, non-linear scar below scar #1, measuring 3 by 1 cm.
(3) deep, non-linear scar below scar #2, measuring 1 by 5 cm.
(4) superficial, non-linear scar below scar #3 (skin graft), measuring 7 by 5 cm.
(5) deep, non-linear scar below scar #4, measuring 3 by 3 cm.

The approximate total area of superficial, non-linear scars of the right and left lower extremities was 35 cm squared per leg.  The approximate total area of deep, non-linear scars of the right lower extremity was 54.25 cm squared.  The approximate total area of deep, non-linear scars of the left lower extremity was 29 cm squared.  The 2012 VA examiner observed that there were no palpable metallic fragments underneath any of the scars in the lower extremities or right foot, and concluded that none of the scars would affect the Veteran's ability to work.    

Based upon these findings and the lay evidence of record, the Board finds the evidence is at least in relative equipoise as to whether separate noncompensable ratings for scars of the right and left lower extremities should have been assigned prior to December 10, 2012, as the evidence demonstrated scars to both lower extremities associated with the in-service shrapnel wounds at the 2009 VA examination.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for separate noncompensable ratings for scars of the right and left lower extremities were met prior to December 10, 2012.  

Next, based upon the above findings and on the lay evidence as well, the Board finds that the weight of the evidence is against a grant of compensable disability ratings for scars of the right and left lower extremities for any part of the rating period on appeal.  Namely, the criteria for compensable, 10 percent disability rating - one or two scars that are unstable or painful - under Diagnostic Code 7804 have not been met for any part of the rating period on appeal.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Specifically, the evidence does not demonstrate the presence of any painful or unstable scars.     

Next, the Board has considered whether compensable disability ratings are warranted under Diagnostic Codes 7801 through 7805 for scars.  However, the areas affected by the Veteran's skin disability do not involve the head, face, or neck, according to the VA examiners, so Diagnostic Code 7800 is not applicable.  Moreover, the Veteran's scars do not cause limitation of function or motion, or have any characteristics including tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, or edema that would warrant a rating under a different Diagnostic Code, so Diagnostic Code 7805 does not apply.  38 C.F.R. § 4.118.    

Diagnostic Code 7801 addresses scars not of the head, face, or neck that are deep and nonlinear.  Under this Diagnostic Code, a 10 percent disability rating is assigned when the scars have an area or areas or at least 39 square cm but less than 77 square cm.  Note (1) to this Diagnostic Code states that a deep scar is one associated with underlying soft tissue damage.  Note (2) states that if multiple qualifying scars are present, a separate evaluation is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  In this case, the total area of the Veteran's deep, nonlinear scars is 54.25 cm squared on the right lower extremity and 29 cm squared on the left lower extremity.  Thus, the criteria for a compensable evaluation under Diagnostic Code 7801 are not met.  38 C.F.R. § 4.118.  

Next, Diagnostic Code 7802 addresses scars not of the head, face, or neck that are superficial and nonlinear.  A 10 percent evaluation is assigned under this Diagnostic Code when the area or areas involved measure 929 square cm or greater.  As with Diagnostic Code 7801, if multiple qualifying scars are present, a separate evaluation is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  In this case, the total area of the Veteran's superficial, nonlinear scars is 35 cm squared on each leg.  Thus, the criteria for a compensable evaluation under Diagnostic Code 7802 have not been met for any part of the period on appeal.  38 C.F.R. § 4.118.  

The Board further notes that none of the conditions listed in Diagnostic Codes 7806 through 7833 have been demonstrated by the evidence, and thus, those Diagnostic Codes are not applicable to this case.  

For these reasons, the Board finds that the weight of the evidence is against a finding of compensable evaluations for shrapnel wound residuals to the lower legs manifesting in scars to the right and left lower extremities for the any part of the rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether any other separate ratings are warranted for residuals of the shrapnel wounds to the lower extremities.  However, the evidence does not demonstrate any neurological or other symptoms that would warrant an additional separate rating.  Moreover, as discussed above, the claim for bilateral knee disabilities as residuals of the shrapnel wounds has been referred to the AOJ for initial adjudication, and the Board does not have jurisdiction over that issue.  

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's muscle, arthritis, and skin disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's shrapnel wound injury to muscle group XI is contemplated by the rating schedule.  The Veteran's muscle function has not been impaired despite complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca.  Moreover, the subjective complaints of pain and weakness reported by the Veteran are contemplated by the schedular rating criteria.  The schedular rating criteria at 38 C.F.R. § 4.56 and 38 C.F.R. § 4.73 provide for rating muscle wound injuries, including due to shrapnel wounds such as the Veteran's, and specifically include as part of the schedular rating criteria symptoms or findings of pain, muscle atrophy, scars, the presence of shrapnel, loss of muscle strength, loss of range-of-motion, and the overall severity of the impairment, among other specific rating criteria for rating muscle injuries that were considered in this case.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the shrapnel wound injury to muscle group XI, and no referral for an extraschedular rating is required.

The Veteran's skin disability has manifested in both superficial, nonlinear and deep, nonlinear scars.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for area of skin affected (Diagnostic Codes 7801 and 7802, 38 C.F.R. § 4.118), and even provide for disfigurement more severe or greater affected areas than that experienced by or observed in the Veteran.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the scar associated with the shrapnel wounds to the lower extremities.

The Veteran's degenerative joint disease of the right ankle has manifested in arthritis, limitation of motion, and pain.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide for and contemplate ratings based on limitation of motion (Diagnostic Code 5271), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the muscle disability, arthritis, or scars, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

A March 2009 letter to the Veteran notified him of the requirements needed to establish an increased evaluation for his shrapnel wound.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The letter included the specific rating criteria used to evaluate the Veteran's shrapnel wound disability.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected residuals of a shrapnel wound to the lower extremities.  As noted above, the Board remanded this claim for further development in November 2012.  Specifically, the Board directed that the Veteran be afforded a VA examination or examinations to evaluate the severity of the various components of the Veteran's shrapnel wound disability.  VA provided the Veteran with an examination in December 2012 to address the muscular, arthritic, and skin disability components of the service-connected shrapnel wound.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected residuals of a shrapnel wound to the lower extremities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the December 2012 VA examination satisfies the directives of its November 2012 remand. The Board notes that a VA examination pertaining to evaluating the residuals of the shrapnel wound was also provided in April 2009, and that that examination was also adequate for rating purposes.  

The Board also remanded the claim for further development in November 2012 to obtain records from the Social Security Administration (SSA) and additional VA treatment records.  Subsequently, SSA records and updated VA treatment records were associated with the claims file, including records pertaining to the Veteran's ankle braces.  Thus, the directives of the Board's November 2012 remand have been completed, and no further development is necessary.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, Social Security Administration records, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

An increased evaluation in excess of 10 percent for muscle weakness secondary to the shrapnel wound to the right lower leg is denied for the entire rating period on appeal.

An increased evaluation in excess of 10 percent for muscle weakness secondary to the shrapnel wound to the left lower leg is denied for the entire rating period on appeal.

A separate 20 percent disability evaluation for degenerative joint disease of the right ankle is granted for the rating period both prior to and from December 10, 2012, subject to the rules governing payment of monetary benefits.

A separate noncompensable disability evaluation for scars of the right lower extremity is granted for the rating period prior to December 10, 2012, subject to the rules governing payment of monetary benefits.

A separate noncompensable disability evaluation for scars of the left lower extremity is granted for the rating period prior to December 10, 2012, subject to the rules governing payment of monetary benefits.

A compensable evaluation for scars of the right lower extremity is denied for the entire rating period on appeal.

A compensable evaluation for scars of the left lower extremity is denied for the entire rating period on appeal.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


